Duckworth, Chief Justice.
This is an action to enjoin the holding of special referendum elections to be held in conformity with a special Act of the General Assembly to extend the *773corporate limits of the City of Augusta as therein stated. The petitioners seek a temporary and permanent injunction to prevent the city and county officials from holding the elections and to declare the Act of the General Assembly (Ga. L. 1953, Nov. Sess., p. 2610) unconstitutional, null and void for the various constitutional attacks made thereon in the petition. After an interlocutory hearing, the court refused to grant a temporary injunction and no restraining order was ever granted. The appeal is from this judgment as well as ancillary rulings allowing the filing of a new answer by one of the defendants and the overruling of certain special demurrers to the answer. A cross appeal assigns error in the overruling of certain special demurrers to the petition. Held:
Argued November 14, 1966
Decided November 23, 1966.
Lanier, Powell, Cooper & Cooper, Wilmer D. Lanier, Harris, Chance & McCracken, Henry T. Chance, for appellants (case No. 23776).
Gumming, Nixon, Eve, Waller & Capers, Samuel C. Waller, Hull, Towill & Norman, Hale Barrett, Franklin H. Pierce, for appellees.
Cumming, Nixon, Eve, Waller & Capers, Samuel C. Waller, Hull, Towill & Norman, Hale Barrett, for appellants (case No. 23777).
Where the appeal is from a judgment denying a prayer for an interlocutory injunction to prevent the holding of elections, and it is admitted in open court that the elections have been held, the question is moot and will not be passed upon. A reversal on the ground that an injunction should have been granted could not possibly require the trial judge to enjoin the holding of those elections. Griffin v. Grantham, 220 Ga. 474 (139 SE2d 398); Washington v. Widener, 220 Ga. 614 (140 SE2d 837). Nor can we rule on the other complaints or the constitutional question since the case — as it now stands —is moot as none of the prayers may be granted, and such rulings may never affect the proceedings below. Code Ann. § 6-701 (Ga. L. 1965, p. 18).

Appeal and cross appeal dismissed.


All the Justices concur.

Lanier, Powell, Cooper & Cooper, Wilmer D. Lanier, Harris, Chance & McCracken, Henry T. Chance, Franklin H. Pierce, for appellees.